984 So.2d 1288 (2008)
Brian J. WAGNER and Ann T. Wagner, Appellants,
v.
Laverne ZANGHI, Appellee.
No. 2D07-4380.
District Court of Appeal of Florida, Second District.
July 9, 2008.
Karen E. Maller of Powell, Carney, Gross, Maller & Ramsey, P.A., St. Petersburg, for Appellants.
Gene M. Strebel and Douglas B. Wilcock of Bauman & Wilcock, P.A., Seminole, for Appellee.
PER CURIAM.
Brian and Ann Wagner appeal from an amended final judgment awarding damages to Laverne Zanghi for fraudulent misrepresentation, obstruction of riparian rights, and nuisance. The amended final judgment, although a single judgment, contains three separate awards. It awards $10,000 in damages plus costs of $767.71 on the claim of fraudulent misrepresentation against Mrs. Wagner. It then awards $20,000 in damages plus costs of $767.71 *1289 on the claim of obstruction of riparian rights against Mr. & Mrs. Wagner, and awards $20,000 in damages plus costs of $767.71 again on the claim of nuisance. The trial court did not sum the damages and costs and did not indicate whether the damages or cost amounts are cumulative or duplicative. This is consistent with the unobjected-to jury instructions and verdict form, which did not require the jury to avoid an award of duplicative damages. Neither party objected to the form of this unusual judgment in the trial court. Accordingly, we affirm, recognizing that the trial court may need to conduct an additional hearing in order to determine the amount that the Wagners are required to pay to obtain a satisfaction of this judgment.
Affirmed.
ALTENBERND and KELLY, JJ., and LEVENS, WILLIAM P., Associate Judge, Concur.